DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 24 December 2021 has been entered.
Response to Amendment
The amendment was received on 24 December 2021. Claims 1, 3, and 4 are pending.
Response to Arguments
Applicant argues that Funakoshi does not teach the limitation “an end portion of the inlet guide vane positioned opposite to the return vane in the direction along the main shaft is parallel, in the sectional view along the main shaft, to a center axis of the partitioning wall in the radial direction.” This argument is not persuasive. Specifically, the claim does not require that the entire end is parallel. In particular, the end of the vane opposite the return vane R is the right end as shown in Fig 3 below. The right end of the inlet guide vane is oriented in the radial direction from 1 to 2, as shown in annotated Fig 3 below, and is thus parallel to a center axis of the partitioning wall. Between 2 and 3, the vane is angled relative to the radial direction, and not parallel. Since there is an end portion that meets the limitation, the prior art meets the limitation.
[AltContent: textbox (radial dir)][AltContent: arrow][AltContent: arrow][AltContent: textbox (axial dir)][AltContent: textbox (R)][AltContent: textbox (3)][AltContent: textbox (2)][AltContent: textbox (1)]
    PNG
    media_image1.png
    502
    368
    media_image1.png
    Greyscale

The orientation of the end portion of the guide vane depends on the shape of the downstream/shroud wall of the return channel. In Funakoshi, as noted by Applicant, the downstream/shroud wall retreats at an angle. In the instant invention, the upstream/hub wall retreats at an angle. Nawrocki (US 2015/0354599) teaches a multi-stage centrifugal compressor, wherein the “return channel may for example include a volume between two disc-shaped parallel faces, or between one disc-shaped face and one frusto-conical face, or between two frusto-conical faces” ([0011]). Thus a compressor with embodiments having one wall or the other retreat at an angle is known, as is having 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ][AltContent: textbox (3)][AltContent: textbox (2)][AltContent: textbox (1)][AltContent: ]
    PNG
    media_image2.png
    176
    137
    media_image2.png
    Greyscale
			
    PNG
    media_image2.png
    176
    137
    media_image2.png
    Greyscale

Claim 1 recites the limitation “parallel…to a center axis of the partitioning wall in the radial direction.” An annotated portion of Applicant’s Fig 2 is shown above. A dark dotted line has been added to approximate the center of the partitioning wall. All of this line is on the partition wall. According to the instant specification, “[a] side wall (partitioning wall) 723 of the intermediate suction channel 72 partitions the return channel 63 and the intermediate suction channel 72” ([0035]) and “[t]he intermediate suction channel 72 includes a chamber 721 and an inflow channel 722” ([0032]). Because the partitioning wall changes in thickness, it can either be considered to have a center axis that changes direction, or since an axis is generally considered to be a line, to have multiple center axes that capture various parts of the dotted line, a few examples are shown on the right above. This allows multiple possible directions for the end portion of the inlet guide vane. Thus, Applicant’s arguments apply to an invention narrower than the claimed invention.

Drawings
Figures 6-10 should be designated by a legend such as --Prior Art-- or --Related Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
No claim limitations are interpreted under 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “parallel…to a center axis of the partitioning wall in the radial direction.” It is unclear what is limited by “in the radial direction,” rendering the in the radial direction does not make sense, as lines are either parallel or not - a reference direction does not affect a determination of whether lines are parallel. A center axis of the partitioning wall in the radial direction is also not clear. The center axis of an annular structure approximating the partition wall would be the axis of rotation through the shaft 4, but upon reading the Remarks, it is clear that the axial direction was not intended. The center measured in the radial direction would either be the shaft axis 4 (see Fig 1), or perhaps as shown below relative to Fig 2.  If the “end portion of the inlet guide vane” is oriented in the radial direction, then why claim it as parallel to the partition center axis?
[AltContent: arrow][AltContent: textbox (center in radial direction?)][AltContent: connector][AltContent: textbox (radial dir)]
    PNG
    media_image2.png
    176
    137
    media_image2.png
    Greyscale

The remaining rejected claims are rejected for their dependence on an indefinite claim. 
Examiner’s Note
A rejection with Takahashi (JP H09-144698) as the base reference is not made because Fig 10 in Takahashi is not an embodiment for use with the compressor as shown in Fig 2. Rather, Fig 10 is a prior art example, which likely corresponds to Funakoshi (JP S57-206800 from 1982). Since Fig 10 is not described for use with the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi (JP S57-206800, with reference to the 11 page document placed in the file on 17 September 2019, the translation being on p.6-11 of the document) in view of Sakaeno (JP 06-257590) and Nishida (JP H09-79192).
Regarding claim 1, Funakoshi discloses:
A centrifugal compressor (claim 1 on p.6) comprising:
an impeller (3a, see Fig 3) configured to be rotated about a main shaft (2);
a return channel (8) including a return vane (9) for guiding a main stream of a fluid (Qi) to be compressed by the impeller from an outer side of the main shaft in a radial direction toward an inner side in the radial direction with respect to the impeller;
a plurality of stages of compressor units (3b, 3c, 3d, 3e, see Fig 1) connected to a downstream side of the return channel and including a first bent channel (8 at inner U-shaped bend immediately upstream of 3b)  for changing a direction of the main stream to a direction along the main shaft; and
an intermediate suction channel (6) connected to the return channel in at least one of the plurality of stages of compressor units to merge a suctioned fluid (Qa) to the main stream, wherein the intermediate suction channel includes a chamber (10) …through which the suctioned fluid suctioned from a suction port for suctioning the fluid passes, includes an inlet guide vane (portion of 9 to the right/downstream of 11 and aligned with Qa) for guiding the fluid suctioned from the suction port and passing through the chamber to the impeller, and includes a partitioning wall (11 together with casing portion between outer U-bend in 8 and chamber 10) by which the intermediate suction channel is partitioned from the return channel, a thickness of the partitioning wall in the direction along the main shaft is thinner from the outer side in the radial direction toward the inner side in the radial direction (see Fig 3, casing portion is wider as it follows the outer U-bend, 11 tapers at least because it is rounded at its inner tip), in a sectional view along the main shaft, the inlet guide vane is integrated with the return vane in the connected return channel (as shown in Figs 3-5, 9 is a single vane for both Qi and Qa) and has a same vane shape as a part of the return vane from a rear edge of the return vane to a center of the return vane (see Fig 4), the partitioning wall (11) is not interposed between the inlet guide vane and the return vane (see cutaway portion of vane 9 in Figs 3-5, especially second leading edge 9b in Fig 5),
an end portion (right end at the portion from 1 to 2 as shown in annotated Fig 3 after ¶ 6 of this action) of the inlet guide vane positioned opposite to the return vane (which is on the left) in the direction along the main shaft is parallel (both are radial), in the sectional view along the main shaft, to a center axis of the partitioning wall in the radial direction,
and …a side wall on the inner side of the chamber in the radial direction (Point C in annotated Fig 3) is positioned more on the outer side in the radial direction than a front edge of the inlet guide vane.
Funakoshi does not disclose:
[the chamber] has a scroll shape in a view from an axial direction of the main shaft and
a radial inner end of the partitioning wall of the intermediate suction channel is positioned at a center of the return vanes in the radial direction, and the intermediate suction channel is connected to the return channel at the center of the return vanes.
Funakoshi teaches:
“When a flow rate Qi is almost unchanged and a flow rate of a flow rate Qa is large, a dimension Da [(see Fig 3, radial distance to tip of partition wall 11)] is configured to be smaller than a dimension Di [(see Fig 3, radial distance to outer end of return vane 9)]” (p.10 ¶2).
Sakaeno teaches:
the partition wall must not extend too far inward because mixing the fluid immediately upstream of the next stage impeller causes a non-uniform inlet to 
OPTIMIZATION
Funakoshi teaches that the radial position of the inner end of the partition wall is a result effective variable, which should be adjusted inward for large intermediate suction flow. Sakaeno teaches that the radial position of the inner end of the partition wall should not be too far inward because it will provide a non-uniform inlet flow to the impeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressor of Funakoshi to have optimized the radius Da of the inner end of the partition wall, which is coincident with the connection of the intermediate suction channel and coincident with the radius of the leading edge of the inlet guide vane portion of vane 9, to be at the radial center of the return vanes to adapt the compressor for a large intermediate suction flow, since it has been held that discovering an optimum value of a result effective variable (in this case a distribution of thickness along the length of the strut) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image3.png
    326
    291
    media_image3.png
    Greyscale

Nishida teaches:
In general, multi-stage centrifugal compressors with an intermediate suction comprise suction nozzle, a scroll, and an annular nozzle ([0002]). The scroll functions as a collector for the suction gas that supplies the gas to an annular nozzle. Nishida teaches that the scroll is conventional in the prior art, and also shows an example in Fig 1.
Funakoshi shows a cross-section of a chamber 10. It is not explicitly clear whether Funakoshi has a tangential inlet, which would correspond to a scroll chamber, or whether Funakoshi has a radial inlet, which is also known in the art.
It is obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143(A). The MPEP states the prior art must: (1) teach each claimed element (a method or apparatus that will be modified), (2) show that one of ordinary skill in the art could have combined the elements by known methods and that the combination doesn’t change the function of the elements, and (3) show that 
In this case, Funakoshi teaches all elements, except the scroll chamber. Nishida teaches the scroll chamber, as well as teaching that a scroll chamber is well known in centrifugal compressors for receiving flow from an intermediate suction and providing it to an annular nozzle. Since the scroll chamber is already specifically adapted for receiving intermediate suction gas in a multi-stage centrifugal compressor, it is reasonable to conclude that using the scroll of Nishida in the compressor of Funakoshi would not change the function of the scroll or other claimed elements. The combination is expected to achieve predictable results because both references deal with intermediate suction inlets on multi-stage compressors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the compressor of Funakoshi by including the scroll chamber taught by Nishida because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 3, the compressor of Funakoshi as optimized by the teachings of Sakaeno and modified by the scroll of Nishida teaches:
the radial inner end of the partitioning wall (Funakoshi 11 at Da) is disposed between a second bent channel (outer U bend in 8) that is an inlet portion of the return channel and the first bent channel (inner U-bend in 8).
Regarding claim 4, the compressor of Funakoshi as optimized by the teachings of Sakaeno and modified by the scroll of Nishida teaches:
the chamber (Funakoshi 10) of the intermediate suction channel fits inside an external diameter of a casing of the centrifugal compressor (see Fig 10, chamber 10 is within the casing).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP S55-090799U discloses an intermediate suction channel joined to a return channel by an angle slot creating a tapered partition.

    PNG
    media_image4.png
    316
    412
    media_image4.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745